MEMORANDUM **
Cesar Augusto Ramirez appeals his guilty-plea conviction and 151-month sentence imposed for possession of methamphetamine with the intent to distribute it, in violation of 21 U.S.C. § 841(a)(1). Ramirez’s attorney has filed a brief and a motion to withdraw as counsel of record pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Ramirez has filed a pro se supplemental brief.1
Our review of the Anders and pro se briefs, and our independent review of the record under Penson v. Ohio, 488 U.S. 75, 83, 109 S.Ct. 346, 102 L.Ed.2d 300 (1988), disclose no issues requiring further review. Accordingly, counsel’s motion to withdraw is GRANTED and the district court’s judgment is AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.


. To the extent Ramirez has raised a claim of ineffective assistance of counsel in his pro se brief, we decline to consider such a claim in this direct appeal. See United States v. Laughlin, 933 F.2d 786, 788 (9th Cir.1991) (“As a general rule, we will not review challenges to the effectiveness of defense counsel on direct appeal.”).